Citation Nr: 1732422	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic skin rash.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Counsel




INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991, including service in the Southwest Asia theater of operations from October 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2014 decision, the Board denied service connection for bilateral hearing loss, granted service connection for tinnitus, and remanded the remaining service connection claims and the above increased evaluation claim for further development.  The Board again remanded those service connection claims for further development in March 2017, but stayed action on the above claim pending a final decision of VA's appeal of the United States Court of Appeals for Veterans Claims (Court) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since reversed the Court's decision.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  Because the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will now adjudicate the claim.  The service connection issues remain pending in remand status with the Agency of Original Jurisdiction (AOJ) under this same docket number and will be the subject of a separate decision if returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The claims file contains additional VA treatment records obtained for the recently remanded service connection claims that are relevant to the increased evaluation claim decided herein.  This evidence has not been considered by the AOJ in connection with this claim.  However, on review, these records show information that remains the same as that established in other records reviewed by the AOJ for this claim.  See, e.g., May 2012 VA treatment record recently added to the claims file (Veteran reported intermittent skin rash persists; he uses bacitracin as needed) and February 2015 VA examination report (Veteran reported that he treats his skin rash with topical antibiotics but was not being followed actively for it).  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDING OF FACT

The Veteran's chronic skin rash does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, nor does it require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for chronic skin rash have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA's duty to assist has been met as to obtaining post-service treatment records.  The Veteran reported during the February 2015 VA examination that he was not being followed actively for his skin disability (aside from the VA-provided topical ointment he used to treat it); VA treatment records in the claims file show that the Veteran is prescribed bacitracin by VA.  Moreover, he has not otherwise identified any outstanding records pertinent to the claim decided herein.  Therefore, all identified and available post-service medical records have been obtained in relation to this claim.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, a uniform evaluation is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected chronic skin rash.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 for a disability that is analogous to dermatitis or eczema.

Under Diagnostic Code 7806, a 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or, systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an evaluation in excess of 10 percent is not warranted for the chronic skin rash.

The record shows that the Veteran's chronic skin rash is intermittent in nature and has affected parts of his torso, arms, and thighs.  The March 2009 VA Gulf War Registry examiner noted the history of the rash as small crops of a slightly raised pruritic rash which usually presented with a small papule that looked almost like a whitehead and sometimes had clear fluid; the papule would disappear, leaving a halo-type appearance that was approximately between 0.25 centimeters and 0.5 centimeters in diameter.  The examiner described the current state of the rash as numerous previous hypopigmented centers with darker surrounding area of the trunk, upper arms, and legs.  The February 2015 VA examiner described the current state of the rash as 2-3 small pustules on the anterior trunk wall in various stages of healing, consistent with folliculitis, with no significant scarring noted.  The examiner determined that the severity of the rash was mild because the Veteran used less than a 30 gram tube of antibiotic ointment a year, and there were limited findings of active disease, no systemic symptoms, and no significant scarring.  See also, e.g., March 2009 VA Gulf War Registry examination (Veteran reported rash affected trunk and legs); November 2009 VA examination report (Veteran reported having a recurrent skin rash that started in service that he did not have at the time of the examination; examiner classified skin rash as intermittent, and contemporaneous photographs show healed pustules in the same areas of the body identified on March 2009 examination (trunk, upper arms, thighs (legs)); August 2010 VA treatment record (Veteran reported a history of patches appearing predominantly on his chest and abdominal region); September 2010 VA treatment record (Veteran reported a history of spots appearing on his abdomen, trunk, and bilateral thighs in nursing note and reporting a current rash on his trunk at the appointment; evaluation revealed multiple hyperpigmented macules on the Veteran's trunk); February 2015 VA examination (Veteran reported intermittent infections on the upper torso, chest, and groin).

The Board has considered the intermittent, recurrent nature of this disability.  Nevertheless, the chronic skin rash has not been shown to affect 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas.  For example, the chronic skin rash was found to be inactive at the time of the November 2009 VA examination; however, the photographs taken at that time show healed pustules in the same areas of the body identified on March 2009 examination (trunk, upper arms, thighs (legs).  The size of each healed pustule (described by the March 2009 examiner as "halo-type" in appearance) in the pictures is also consistent with the description provided in the history section of the March 2009 examination.  When the Veteran reported that his intermittent skin rashes persisted, he reported that he wore cotton t-shirts most of the time.  See May 2012 VA treatment record.  In addition, the February 2015 VA examiner determined that less than 5 percent of the total body surface area was affected, with no exposed areas affected.  These findings are consistent with the 10 percent evaluation currently assigned.  

The chronic skin rash has also not been shown to require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Veteran has not contended otherwise.  The Federal Circuit recently explained that systemic therapy means "treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017) (internal quotations omitted).  

In this case, the record shows that the Veteran was initially prescribed bacitracin, a topical antibiotic, which he has reported that he uses as needed.  See, e.g., VA treatment records from August 2010 (Veteran requested dermatology consultation; active medication list shows instructions to apply a small amount of bacitracin topical ointment to affected area twice a day); May 2012 VA treatment record (Veteran reported using bacitracin as needed for continued intermittent skin rashes); May 2016 VA treatment record (bacitracin remains on active medication list); February 2015 VA examination (Veteran reported continued use of bacitracin, less than a tube a year).  In addition, a September 2010 VA treatment record shows that the Veteran was also prescribed Hibiclens skin cleanser for daily use and soap (Dial or Lever 2000) for the chronic skin rash.  See also, e.g., November 2010 VA treatment record (active medication list shows instructions to apply skin cleanser to affected area twice a day, lather with water, leave on several minutes, then rinse).  

The Board finds that the Hibiclens skin cleanser and bacitracin ointment are not forms of systemic therapy, as the record does not show that they have been administered on a large enough scale to affect the body as a whole.  Johnson, supra.  Indeed, the Veteran was instructed by his VA treatment provider to use the skin cleanser only on the affected areas, and he was instructed to apply a small amount of the bacitracin in a similar fashion.  The February 2015 VA examiner, noting the Veteran's continued use of bacitracin, also determined that there were no systemic symptoms or systemic manifestations due to any skin diseases.  See February 2015 VA examination report.

The record does show that the Veteran was prescribed a two-week dose of Keflex, an oral antibiotic.  See September 2010 VA treatment record and UpToDate medical database, accessed through Veterans Health Administration (reviewed August 2017).   The Board finds that, even if this medication constituted systemic therapy such as corticosteroids or other immunosuppressive drugs, the durational requirement for taking the medication contemplated in the 30 percent criteria (six weeks or more) is not met or more nearly approximated in this case.

The Board has also considered other potentially applicable Diagnostic Codes, including those for disfigurement of the head, face, or neck (Diagnostic Code 7800) and scars (Diagnostic Codes 7801 to 7805) as raised by the record.  In the April 2014 remand, the Board found that findings as to disfigurement may be needed, as the November 2009 VA examination report included photographs of the Veteran's face.  Nevertheless, the remainder of the record, including the Veteran's reports during the VA examinations and in the treatment records as noted above, shows that he reported having a recurring rash in areas below his neck.  In addition, the February 2015 VA examiner determined that the Veteran's chronic skin rash did not cause scarring or disfigurement of the head, face, or neck, or any significant scarring.  He indicated that the lesions present at that time were limited to 2-3 small pustules on the anterior trunk wall in various stages of healing, consistent with folliculitis.  The record does not reflect, nor has the Veteran contended, that any related scars, if any, were painful or resulted in other compensable manifestations.
  
Therefore, the Board finds that the weight of the evidence is against an initial evaluation in excess of 10 percent for a chronic skin rash.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for chronic skin rash is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


